Citation Nr: 1244177	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-19 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a temporomandibular joint (TMJ) condition.

2.  Entitlement to service connection for a TMJ condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 from the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.

The issue of service connection for a TMJ condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2001 rating decision, the RO denied service connection for a TMJ condition.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the January 2001 rating decision is new and material; it relates to unestablished facts necessary to substantiate the claim for service connection for a TMJ condition and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a TMJ condition have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board is reopening the claim for service connection for a TMJ condition.  Any error committed with respect to either the duty to notify or the duty to assist with regard to this issue was harmless and will not be further discussed.

II.  Analysis

The RO denied service connection for a TMJ condition in January 2001, finding that the TMJ condition existed prior to service and was not aggravated by service.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).

In July 2006, the Veteran filed a request to reopen the claim for service connection for a TMJ condition.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the January 2001 rating decision includes statements from the Veteran and his representative and VA treatment records.  In the statements, the Veteran and his representative stated the Veteran's TMJ condition was aggravated beyond natural progression during service as a result of a fall.  In his substantive appeal, the Veteran stated that the current pain in his jaw began when he fell in service and persisted since then.  VA treatment records show that the Veteran is currently being treated with Botox injections and a TMJ night guard.  

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claim.  The evidence relates to the Veteran's contentions that his TMJ condition was aggravated by service and that he has suffered from symptoms of this condition since military service.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a TMJ condition is granted.


REMAND

A medical opinion is necessary regarding the Veteran's claimed TMJ condition.  Private medical records show that the Veteran injured his TMJ in March 1983, prior to service, in an automobile accident that caused numerous other injuries.  He received treatment for the injury.  X-rays of the TMJ dated February 1989 were essentially normal although the Veteran complained of TMJ pain at that time.  During treatment in April 1989, the Veteran was diagnosed as having a traumatic injury to the disc at the TMJ with some disc displacement.  

On entrance to service, a report of medical history and physical examination dated May 1989 were silent for any TMJ condition.  During service in December 1989, the Veteran fell while stripping wax from the floor and suffered from whiplash of the neck, jaw, and shoulder.  The Veteran was treated with a temporomandibular disorder (TMD) splint and a soft diet.  During treatment in December 1991, the Veteran reported his initial accident 1983 and stated that subsequent accidents in 1986 and 1989 have exacerbated his TMJ condition.  The Veteran was diagnosed as having capsulitis of the right and left TMJ, displacement of the left disc, and myospasm bilaterally of the medial pterygoids and masseters.  During treatment in April 1992, the Veteran stated that wearing the splint helped, but did not resolve the problem.  The TMD splint was found to be imbalanced and a new one was ordered.  In March 1992, a medical board found the Veteran unfit for service due to nonarticular rheumatism, recurrent subluxation of the glenohumeral joint, TMJ, and psoriatic skin disease and was separated from service in August 1992.  

On VA examination in August 1994, the Veteran was diagnosed as having TMJ pain.  X-rays in June 2000 of the TMJ revealed no significant abnormalities.  During a VA examination in June 2008, the Veteran was found to have tenderness in the TMJs bilaterally, a palpable click of the jaw with movement and lateral deviation of the jaw with opening and closing.  Recent VA treatment records dated in 2010 show that the Veteran is currently treated with Botox injections and an occlusion guard.  The Veteran complained of TMJ pain and related muscle pain. 

For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

In light of the Veteran's history, a VA medical opinion must be obtained to determine whether the Veteran's current TMJ condition pre-existed service and whether it was incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of his TMJ condition.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner must answer the following questions: 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a TMJ condition that existed prior to his entry onto active duty?  

(b) If the answer is yes, does the evidence clearly and unmistakably show that the preexisting TMJ condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the current TMJ condition had its onset during active service or is related to any in-service event, disease, or injury, including inservice injury in December 1989?

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must so indicate this and explain the reason why an opinion would be speculative.  

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


